Order on reargument reversed on the law and the facts, with ten dollars costs and disbursements, motion to restore the action granted, with ten dollars costs, and the action restored to the day trial calendar of the court for a trial of all the issues before the court and a jury. It is conceded by counsel for both parties that there are few material controverted facts. The issues involved, therefore, are largely questions of law. If the contract relied upon by the plaintiff be established, the computation of the amount due does not involve the examination of a long account. If it appear upon the trial that a long and complicated account is involved, making determination thereof by a jury difficult, it will then be the proper time to apply for a reference. Lazansky, P. J., Hagarty, Carswell, Scudder and Davis, JJ., concur.